Citation Nr: 0805311	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-35 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for otitis media, 
suppurative, chronic, right ear (claimed as ear infections of 
the right ear).

2.  Entitlement to service connection for chronic 
mastoiditis, bilateral (claimed as hearing loss).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In January 2008, the Board granted the appellant's motion to 
advance his appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he has suppurative, chronic, otitis 
media in the right ear, and chronic bilateral mastoiditis 
that are related to his active duty.

Review of the record shows that the veteran's service records 
are apparently unavailable, excluding a copy of a July 1951 
report documenting the veteran's 52 day hospitalization 
during active service to treat the diagnosed disorders of 
suppurative, chronic, right otitis media, as well as chronic, 
bilateral mastoiditis.  The Board is aware of the heightened 
duty to assist the veteran in development of his claim, and 
there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt in cases, such as this, in which records are presumed 
to have been or were destroyed while the file was in the 
possession of the government.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The Board notes that there is conflicting evidence regarding 
whether or not the veteran has any current, chronic disorders 
of the ears that are related to service.  Review of the 
record revealed private medical records dated January through 
May 1997.  These records indicated that the veteran underwent 
a middle ear tympanoplasty in February 1997, as well as 
documented that the veteran had significant right-sided 
conductive hearing loss in the right ear but good hearing in 
the left ear.  An August 2005 VA examination found bilateral 
moderate sensorineural hearing loss but no active ear 
disease.  Private records dated February 2005 to March 2007 
document complaints of hearing loss and treatment for a 
"chronic disease" of the ear.  However, while the physician 
noted moderate to significant sensorineural and conductive 
hearing loss, there was no specific diagnosis provided 
regarding the "chronic disease."  During his hearing in 
January 2008, the veteran and his wife testified that the 
veteran received treatment for his ears over the years.  
There is also an indication that the veteran had a right ear 
condition that pre-existed service and that the veteran 
stated was aggravated during service.

In light of the evidence, the Board finds that a medical 
opinion as to whether the veteran has any current disorders 
of the ears, as well as the relationship, if any, between the 
veteran's ear disorders (if any) and service, based on a full 
review of the record and supported by stated rationale, would 
be helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with a 
VA audiological examination to determine 
if he has a diagnosis of any ear 
disorder, including chronic suppurative 
right ear otitis media, and/or chronic 
bilateral mastoiditis.  If a diagnosis of 
any ear disorder is provided, the 
examiner should state whether the 
veteran's disorder is proximately related 
to his service, including the two 
disorders he for which he received 
treatment during service - chronic 
suppurative right ear otitis media, and 
chronic bilateral mastoiditis.  
Additionally, the examiner should provide 
an opinion as to whether the veteran's 
right ear condition was aggravated beyond 
the normal progression during service.  
The claims file should be provided to the 
examiner prior to the examination.  The 
claims file should be provided to and 
reviewed by the examiner.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran has any left or right ear 
disorder and, if so, whether the disorder 
was related to any aspect of the 
veteran's service.  A complete rationale 
must be provided for all opinions given.

2.  The AMC should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the AMC must 
implement corrective procedures at once.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



